DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 02/23/2022.
Claims 1-3, 5-8, and 10 are pending.
Claims 1-3, 5-8, and 10 are amended.
Claims 4, 9, and 11 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 5, the claims respectively recite the limitations “…including a first penalty term that becomes significant when a predetermined constraint is not satisfied and that becomes negligible…” or a variation thereof. 
A review of the instant application’s pre-grant publication no. US20190204794 does not appear to ever mention the terms “negligible” or “significant,” and it is not clear how these terms would be assessed.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 5, the terms “negligible” and “significant” are relative terms which renders the claims indefinite. The terms “negligible” and “significant” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear when a penalty term becomes can specifically be considered “significant” or when predetermined constraint is considered “negligible,” since the instant specification does not employ said terms. 
Response to Arguments
Applicant's arguments, filed 02/23/2022, regarding the outstanding 101 rejection have been fully considered, but they are not persuasive. There is no pending prior art rejection. 
Applicant’s arguments generally amount to equating the instant claims to example 38 of USPTO Subject Matter Eligibility Examples, and thus concluding based on the analysis of the example 38, that the instant claims do not recite a mathematical or mental process because the recited acts are not practically performed in the human mind. 
Specifically, Applicant stated on pages 9-10 of the arguments:

    PNG
    media_image1.png
    834
    625
    media_image1.png
    Greyscale

The Examiner must respectfully disagree with the above arguments. 
First and foremost, it needs to be stated that the example referenced in Applicant’s arguments is a hypothetical example and its analysis and fact patters are not the same to the circumstances of the instant claims and specification. This is even clearly stated in the Subject Matter Eligibility document containing example 38 (see relevant references cited below), as reproduced below:
 
    PNG
    media_image2.png
    323
    1097
    media_image2.png
    Greyscale


The Examiner would additionally point out that there has been an instance of a court disagreeing with subject matter eligibility examples (i.e., Cleveland Clinic Foundation v. True Health Diagnostics, LLC (Fed. Cir. 2019)). 
Ultimately, rather than hypothetical examples, it is the patent subject eligibility analysis as provided in MPEP Sec 2106 in view of the specifics of the instant application that determines patent subject eligibility. Said analysis is what has been followed by the Examiner. 
Notwithstanding the above, the Examiner will note that a big difference between the hypothetical example 38 and the instant claims, is the fact that example 38 is undoubtably integrated into a practical application. That is, the audio mixer model may be a mathematical concept, but it has the practical application of providing simulations, through a graphical user interface, of analog audio mixers to produce high-fidelity audio reproduction. In other words, the background provided with the hypothetical example that presumably forms part of the example’s specification, states that the model and its simulation has the practical application of permitting a user the ability to test and simulate sound quality of analog audio mixers. Furthermore, the hypothetical example improves the technological field of audio mixer simulations by accounting for variances present in manufactured circuits that previous simulation products did not account for, which leads to more closely replicated sound of analog audio mixers. These would lead example 38 to provide significantly more than an abstract idea. 
This should be contrasted with the instant application, which is directed to combinatorial optimization problems, which is a mathematical concept including mathematical calculations, as has been addressed in previous Office Actions. Furthermore, the evaluation function, even if termed an “Ising model” or “Ising-like model,” is also a known mathematical equation and relationship. This is not only evident from the instant specification and the instant independent claims, which essentially describe an equation and it calculation, but also from dependent claims including claims 6 and 7 and the reference by Cipra that makes clear that an Ising model is a known mathematical formulation that is a problem to be solved. As a side note, Cipra makes reference to the Ising model being developed in the 1920s, which predates digital computers and all but makes clear that Ising formulated problems, while difficult, can be practically performed in the mind (see Pg 937, Cipra). The fact of the matter is that the instant application is directed to a mathematical ideas and steps applied to and for solving combinatorial problems or optimization problems in general, which certainly includes basic problems that can be practically performed in the mind. By contrast, the hypothetical example 38 as evidenced by the hypothetical examples background, involves graphical user display simulation which is not something that can be practically be performed in the mind. Example 38 is frankly lacking in it’s analysis, as clearly implied by Borella (see relevant references cited below), but it is clear that the hypothetical example is not particularly the same to the instant application’s claims and analysis. 
As in the previous office actions dated 11/29/2021 and 12/16/2020, the stated advantages in the instant specification are due to the mathematical concepts themselves. The instant specification alludes to the mathematical aspects of the mathematical evaluation functions, coefficients, and steps, which can be mentally performed, as the reason for the advantage. It is the chosen evaluation functions and characteristics of the coefficients that are mentioned as providing the advantage that lead to reducing the time for escaping from a local solution, both of which are rooted in the abstract ideas of mathematical concepts of formulas or equations and calculations (see MPEP2106.04(a)(2) I B and C), and limitations capable of being performed in the mind with or without a physical aid (see MPEP2106.04(a)(2) III B and C). The MPEP notes that the abstract idea should be evaluated in light of the specification. To that end, the instants claims and specification are rooted in optimization that is a mathematical concept being capable of carried out in the human mind. Any use of memory and processors are stated in a highly generic fashion because the computer and its components serve as a tool to perform the mental process. Meaning that memory and computer are used for record keeping and as a tool for performing the mental process of mathematical calculations.  As alluded to in the response to arguments of the office action dated 12/16/2020, the claims relate to improvements of the speed of mathematical combinatorial calculation, which would be an improvement on the abstract idea. 
For these reasons the 101 rejection must be maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As part of the instant 101 rejection, the Examiner also points to the response to arguments 
as being highly relevant to this rejection to the point that it essentially serves in complementing this 101 rejection. 

At step 1 of the Subject Matter Eligibility Analysis, claim 1 recites an optimization apparatus including a central processing unit and a memory, which are a combination of concrete devices, and therefore is a machine, which is a statutory category. Meanwhile, claim 5 recites a method of controlling an optimization apparatus for determining an optimal solution, including a series of calculation steps that store (or do not store) solution to memories, and therefore is a process. 
At Step 2A, prong one, claims 1 and 5 recite a series of limitations employing evaluation functions based on states and penalty terms to determine a minimum value representing an optimized solution. As noted in more detail below, the majority of the limitation in claims 1 and 5 are directed to the judicial exceptions of the abstract ideas of mathematical concepts and mental limitations capable of being performed in the mind, and thus directed to the mathematical concepts grouping and mental processes grouping of abstract ideas, and this judicial exception is not integrated into a practical application (see step 2B below). 
Specifically, the abstract idea falls within mathematical optimization concepts and equations of the stochastic and combinatorial variety that solve a generalized mathematical combinatorial optimization problem (see Pg. 9 Preface, Davendra, cited in a prior office action), and include the limitations of:
 “to obtain an output of a first Ising model having the plurality of state variables as inputs,… including a first penalty term…the first penalty term including a first penalty coefficient; 
 to obtain an output of a second Ising model having the plurality of state variables as inputs,… including a second penalty term…and the second penalty term being a same as the first penalty term except for the second penalty coefficient; 
(a) obtaining an output of the first Ising model…; 
(b) obtaining values of the state variables…; 
(c) obtaining an output of the first Ising model…; 
(d) stochastically determining whether or not the state transition is to be accepted…;
(e) in response to a determination that the state transition is to be accepted…; 
(e-2) regardless of whether a value of the first penalty term is zero or not, obtaining an output of the second evaluation…, 
and 
(e-3) in a case in which the output of the first or second Ising model corresponding to the values of the state variables after the state transition is less than the candidate of the minimum value retained in the memory updating the candidate of the minimum value in the memory to the output of the second Ising model corresponding to the values of the state variables after the state transition, and storing the values of the state variables after the state transition into the memory, and in a case in which the output of the second Ising model corresponding to the values of the state variables after the state transition is not less than the candidate of the minimum value stored in the memory, not storing, into the memory, the output of the second Ising model corresponding to the values of the state variables after the state transition;
(f) after repeating step (a) to step (e) a predetermined number of times..” 
Analogous claims are found in independent claim 5, and analyzed the same. That such limitations are directed to an area of mathematics for solving combinatorial problems, is merely the intended use of the mathematics. A review of the instant specification makes clear the nature of the claims as being directed to combinatorial and stochastic problems. Additionally, it is clear in view of of the instant specification that an Ising or Ising-like model is a mathematical evaluation function and that obtaining certain specified values involves mathematical calculations. Furthermore, the prior art reference by Cipra (and as any person of ordinary skill would understand) makes clear the mathematical nature of an Ising model formulation.   
 	At step 2A, prong 2, claim 1 recites “a memory including a first memory area and a second memory area,” “a central processing unit,” and storing or not storing variables, states, etc., and the limitations of “d) stochastically determining whether or not the state transition is to be accepted, based on at least a random number…(f)… outputting the values of the state variables stored in the second memory area as the optimal solution of the evaluation function.”  Claim 5 recites equivalent limitations and structures.
	At Step 2B, while the claims include additional elements as noted above in Step 2A, they are not sufficient to amount to significantly more than the judicial exception. In particular, the recitation of a processor, memory and memory, and storing values, amount to no more than mere instructions to apply the exception using a generic computer component, and merely adding extra-solution activity.  The memory areas, and processor are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP2106.05(h)). Furthermore, the courts have found limitation directed to “electronic recordkeeping” and “storing and retrieving information in memory” to be well-understood, routine, and conventional, see MPEP 2106.05(d)(II). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide a patent eligible inventive concept. Notwithstanding the 112(a) rejection above, it is noted that even considering memory and memory areas for storing or not storing data, these limitations serve merely to establish computer components as a tool for performing the mental process of mathematical calculations, as provided for in MPEP 2106.04(a)(2) III C (please see response to arguments above for an expanded analysis and pertinent arguments, especially in view of the instant specification).   
As for the limitation of “d) stochastically determining whether or not the state transition is to be accepted, based on at least a random number,” while the use of a random number can in theory be generated in the mind, for completeness, it is noted that even if such a generation is done by processor, said limitation falls with what is well-understood, routine, and conventional activity, as evidenced by the instant specification in paragraph 40 (paragraph 38 of the pre-grant publication), and thus would not amount to significantly more than the abstract idea.  
The dependent claims 2-3, 6-8, and 10, similarly recite an abstract idea of mathematical concepts and mental limitations capable of being performed in the mind, without significantly more, other than the recitation of generic computer components recited at a high level of generality. Claim 2 recites ”step (e-3) includes determining whether the output of the first Ising model is equal to the output of the second Ising model; and in response to a determination that the output of the first Ising model is equal to the output of the second Ising model, in a case in which the output of the second Ising model corresponding to the values of the state variables after the state transition is less than the candidate of the minimum value retained in the memory, updating the candidate of the minimum value in the memory to the output of the second Ising model corresponding to the values of the state variables after the state transition, and storing the values of the state variables after the state transition into the memory.” The comparison is a mathematical comparison abstract idea and which also fits into a limitation being able to be performed in the mind. Similar to claim 1, claim 2 recites additional features of storing values into a memory data and updating. However, these do not amount to significantly more than the judicial exception as the memory storage is analyzed similar to claim 1 in step 2B, above. Claim 3 recites “wherein in a case in which the output of the first Ising model is equal to the output of the second Ising model, the value of the first or second penalty term is negligible.” Claim 3 is also a mathematical calculation of mathematical concepts and mental limitations of observing that a comparison is within a range. Claims 6 and 7 provide the intended use of applying the mathematical concepts to a known hypothetical problem referred to as the travelling salesman problem (see at least Davendra). Furthermore, even if the problem of a travelling salesman is considered, said limitations, are still use of mathematics applied to a mathematical problem and also being able to be performed in the mind, much like the problem of diving an orange among three people by using the mathematical concept and equation for division, is a mathematical problem, and also falls into the realm of limitations performed by mental process.  Claims 8 and 10 recite “wherein step (e) further includes (e-4) in response to a determination that the value of the first or second penalty term is not zero, omit updating the candidate of the minimum value in the  memory.” These are also mathematical calculations concepts and mental limitations with the use memory being generic computer components recited and a high level of generality and extra-solution activity, and analyzed in similar fashion as in Step 2B above. 
The claims are not patent eligible.


The references made of record and not relied upon is considered pertinent to applicant's disclosure and/or arguments.

Cipra, “The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.” The American Mathematical Monthly, Vol. 94, No. 10, (Dec., 1987), pp. 937-959 teaches history of Ising model and it mathematical problem formulation.

“Subject Matter Eligibility Examples: Abstract Ideas” accessed at: https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf on May 5, 2022, 20 pgs.

Borella, “USPTO on Patent Eligibility -- Examples 38 & 39” accessed at https://www.patentdocs.org/2019/01/uspto-on-patent-eligibility-examples-38-39.html#:~:text=Example%2038&text=%5BMany%20audiophiles%20prefer%5D%20listening%20to,the%20sounds%20from%20analog%20circuits  on May 5, 2022. 6 page print out.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117